Case 1:18-cv-12537-MLW Document 46 Filed 11/20/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
JEAN ISME,
Plaintiff,
Vv.

HOME DEPOT U.S.A., INC., and No. 1:18-cv-12537-MLW
ROSNY LEROY,

Defendants/
Third Party Plaintiffs,

Vv.

ANNETT HOLDINGS, INC., d/b/a TMC
TRANSPORTATION, and HUDSON
INSURANCE COMPANY,

Third Party Defendants.

 

 

REPORT AND RECOMMENDATION ON PLAINTIFF’S MOTION TO REMAND
CABELL, U.S.M.J.

Jean Isme, a Massachusetts resident, brought a state court
action for negligence against Home Depot U.S.A., Inc. (Home Depot),
a Georgia corporation, after sustaining an injury at one of its
facilities. (D. 5). Home Depot subsequently filed a third-party
complaint against Isme’s employer, Annett Holdings, Inc. d/b/a TMC
Transportation (TMC), an Iowa corporation, and TMC timely removed
the case to federal court; federal court jurisdiction was predicted

on diversity and amount in controversy under 28 U.S.C. § 1332.

(D. 1). Pe here vw ro ah yeotm to

Reece wn dosur and Le Wy, IW en enews
Ted. 1 AL;

meni Ao A 900 =. ne

VAN, - auto vemeavi
Phat coun she he rewmandd. UdT \Yar}y
